OPINION ON MOTION POE REHEARING.
BLAND, P. J.
Appellant in his brief on motion for rehearing contends that, notwithstanding plaintiff was on the premises of respondent as a mere licensee when hurt, yet by virtue of section 6435, Revised Statutes 1899, it was the duty of the respondent to surround the well-hole into which appellant fell with strong guard rails. This statute was not relied on at the trial, but the cause was tried by appellant on the theory that respondent was guilty of negligence as at common law; having tried the case on that theory, appellant can not shift his position on appeal by calling to his aid a statute which he neither specifically pleaded or relied on at the trial.
Reyburn and Goode, JJ., concur.